Second Internet Governance Forum, held in Rio de Janeiro from 12 to 15 November 2007 (debate)
The next item is the statement by the Commission on the results of the Internet Governance Forum held in Rio de Janeiro last November.
Member of the Commission. - Madam President, the idea of an Internet Governance Forum (IGF) was born at the World Summit on the Information Society in Tunis in November 2005 and defined as a non-binding forum for multi-stakeholder policy discussion.
The Commission supports the Forum in this form. Two meetings have been held so far: in 2006 in Athens and 2007 in Rio. The Commission welcomes the forum in each form. The Commission also welcomes the participation of Parliament at the forum and is grateful for the excellent cooperation on both meetings.
As in the previous year, the meeting in Rio provided an excellent framework for enriching exchanges which allowed the gathering of a range of views on the relevant issues.
Therefore, the Commission sees value in upholding the main characteristics of the forum, notably the participation of the various stakeholders and its non-binding nature.
I would like also to thank you very much for giving me the opportunity to say something more concrete on the IGF (we have adopted this abbreviation) which took place in November in Rio de Janeiro.
Firstly I would like to thank very much Ms Trautmann, Mr Harbour, Mr Badia i Cutchet and Mr Hökmark, who represented Parliament at this meeting, for their active participation and for the continuation of their excellent cooperation. This allowed us - this year again - together to highlight a number of European priorities such as freedom of speech, bridging the digital divide, security and child protection on-line.
It is important for Europe to bring such issues to the forefront of the international agenda on a constant basis. The Commission supports the IGF. This concept, elaborated during the World Summit on the Information Society, is still very valuable, and all the issues which have been mentioned are very much in favour of what we are trying to step up as actions in this particular field.
In fact, on a broad range of internet-relevant subjects, the number of participants - around 3 100 - clearly demonstrates that there is indeed interest in having such a place for discussions.
The fact that there is no negotiated text as an outcome of the Forum should be seen as a strength rather than as a weakness of the process. The Forum allows for open exchange, without the pressure of defending a particular outcome in a binding document.
This can serve as a basis for improving understanding of each other's concerns and can pave the way for finding common solutions. Dynamic coalitions stemming from the Forum are, in fact, one example that the IGF can work as a platform where people who share common interests can further cooperate.
Thus, the Rio Internet Governance Forum meeting again provided an excellent framework for enriching exchanges, which allowed a range of views on relevant issues to be gathered.
I would also like to thank once again Members and hope we will continue our excellent cooperation, because this is one of the most promising areas for our future work.
on behalf of the PPE-DE Group. - Madam President, it is important to underline the rapid change that use of the internet and ICT has brought about, not only for individual societies, but also for the world. In all sectors of societies, the impact of the internet has changed patterns and opportunities. This is important in order to keep a perspective for the future, because the strength of the internet has been its independent nature, its opportunities and its ability to adapt to different opportunities and demands in societies, based on a number of different actors and operators.
It is important because, when we look to the future, we must ensure that it can be used in order to bridge rifts between countries and people, and help to fight poverty and support development - it is of crucial importance for the Millennium Goals, for example. The emergence of new technology should also be used to ensure that it is easier for more people to use the internet, in more societies.
We in the European Union have three important things to focus on. First of all, we should ensure we are committed to, and support, the IGF process and its independent and non-binding character. That is of deep importance, because it is a good process which is much more dynamic when it is independent and non-binding.
Secondly, we should contribute to the preparations for the next IGF in New Delhi, and ensure that we hold discussions with parliamentarians and civil society in order to underline its independence, but also the opportunities. Thirdly, we should ensure that the internet is guaranteed freedom and freedom of expression.
on behalf of the PSE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, the Second Internet Governance Forum was held in Rio from 12 to 15 November last year, and was attended by 2 100 people from all five continents representing interested Internet parties from all public and private sectors.
The forum provides a favourable context in which to seek solutions to future ICT problems. Through a common culture and a partnership format, it provides the decisions to be taken at future world summits on the information society, in addition to those to be taken by our own states.
It also provides the opportunity to hold an open reflection on the complex nature of the Internet and make timely provision for its technical, ethical and legal limitations, since there are major concerns in addition to the issues close to EU hearts: reducing the digital divide, freedom of expression on the web, cultural diversity and child protection. I could also RFID, radio frequency identification, in short, the formation of an Internet of things, the risks of network overload by 2010-2012, digitalisation, particularly of cultural goods, the consequences arising in terms of the protection of intellectual property and, above all, improvement of access to ICT for less developed countries.
Europe is certainly up to speed in terms of the legislative process. This is encouraging for us as Europeans, but we must not slacken off. Many of these legal or regulatory issues are likewise improved with the review of the Telecom Package.
In this respect, I would call for a new phase of targeted political and future-oriented work, notably through the creation of a European IGF involving the national parliaments and local authorities: a European forum implemented by 2009 and perhaps a world forum in Europe thanks to Lithuania's application for 2010.
As delegation head, I wish to thank all Members, colleagues and officials for their work and their availability. The resolution we will be voting on constitutes a roadmap. I am pleased it enjoys the support of all of the groups in Parliament. More parliamentary committees are welcome to lend their weight to this course of action, and I would like to thank the Commission and ask its Members to lend their support to Mrs Reding. Finally, I would like to ask the Council to include in its agenda relations with India and preparations for the New Delhi forum, and I would urge all Member States to participate in enhanced cooperation.
on behalf of the ALDE Group. - Madam President, among other items, the public service value of the internet was discussed in Rio de Janeiro on 13 November 2007. Nowadays, the most limited asset of European citizens is time, and it is vital for the governments of the Member States to introduce public services on the internet.
My home country, Estonia, has done much in this field: e-voting, e-tax declarations, e-government and e-registry office are only a few examples of successful 'e'-projects that could be implemented across Europe.
I know that it is much easier to reform a small country, where approximately 66% of the inhabitants use the internet. However, moving public services to the internet is worth the effort.
One of the prerequisites for the functioning of democracy is participation. 'E'-solutions provide the possibility of participation with minimal effort: there are no queues or officials exercising the right of discretion. The internet gives citizens more independence and ensures impartial administration of their affairs.
However, it is essential to start such education from an early stage in schools. On the other hand, computer literacy has succeeded where Esperanto failed - it has become the most universal language - and efforts should be made not only to bridge the digital gap at regional and global levels, but bearing in mind the different age groups and social strata.
Last but not least, the European Parliament often seems to occupy itself with producing immense volumes of paper. Why not upgrade our tools of democracy and implement paperless administration?
on behalf of the UEN Group. - (PL) Madam President, the Internet is rather like a knife. A knife may be used to slice our daily bread but it may also be used to kill. It is hard to imagine the contemporary world without the Internet, and our working lives without the Internet, but the Internet is also abused, for example by paedophiles.
The European Union therefore acted wisely in setting child protection on the Internet as a priority for the last Internet Governance Forum held in Brazil two months ago. We should strive to combine openness and maximum access to the Internet with safety not only for children but anyone else who might be as risk as a result of Internet abuse.
It is significant that the next Internet Governance Forum will be held in Delhi, the capital of India. India is a country that has become a leader in information science, despite being relatively poor. It services global enterprises thus enabling hundreds of thousands of people to improve their standard of living.
Two proposals appear worthy of support: the first is for an Internet Governance Forum to be organised in two years' time in one of the new Member States, Poland for example, or perhaps Lithuania; the second is to consider creating an Internet Governance Forum of our own, I mean our own European forum, not a world forum. The European Parliament has a vital role to play in this regard. Clearly, Internet access in the Member States of the Union varies considerably. In my country, Poland, it is not very extensive, largely for financial reasons. The European Union should act to ensure that access is comparable, especially in rural areas.
Madam President, I would like to join with Ms Trautmann - and I think I am speaking for all my other colleagues as well - in expressing my gratitude to the Parliament Presidency for having enabled us to go as an official delegation.
This was a fact well noted by the many participants. We were the most active of all the political delegations there, and there were more European parliamentarians than any others. However, we are now seeing signs that other parliaments are looking at the Internet Governance Forum and realising they need to engage with it, because it addresses crucial public policy matters on which they need to be involved.
The speeches given by my colleagues have covered a number of the issues. I would just like to make some broad observations about how I see the process evolving, particularly because I am the only Member of this Parliament to have attended both the world summits on the information society, and have also been through the process from the very beginning. There is a feeling that the forum in Rio is now starting to come up with much more practical ideas, and people are beginning to realise the value of exchanging information and best practice from around the globe.
That is based on an understanding that it is not actually going to be formal, international, legal structures that are going to deliver many of the benefits we are looking for. In fact, we are going to have to deal with many of these matters through intergovernmental cooperation, and in many cases through cooperation between voluntary or non-governmental organisations.
In the case, for example, of child protection, which the previous speaker referred to, the most successful initiatives have been those carried out by voluntary-based organisations - such as, in my country - the Internet Watch Foundation. It was very important to actually talk to people about such organisations.
I will close by giving you a clear example, at a broader level, of the value of such interchanges. I participated in a workshop on consumer protection data breach notification, which is about to be discussed in Parliament as part of European legislation. I have a whole dossier on what has been done in other counties, and would say to the Commission that their proposal is currently extremely weak and would benefit greatly from its looking at that information. This is the sort of practical benefit we can derive from such forums, and I am sure we in this Parliament will be able to contribute to the development of the agenda for the next forum, to make it even more effective.
(ES) Madam President, I feel that the Commissioner and all of us who have spoken today agree on the importance and the social and political impact of these forums, which are being attended in increasing numbers.
For this reason I feel we must congratulate ourselves on the commitment we are making in Europe. I also feel, however, that we ought to avail ourselves of the political opportunity at this time, as Mrs Trautmann said, to reflect on the new Telecommunications Package, and in that sense I think that both the Commission and Parliament must make every effort not just to offer the people of Europe access to the best digital services, but also to spearhead the extension of the information society as a social commodity to countries that are in need of European cooperation and leadership.
In this sense, I feel that what has been said here is extremely important: we must work on common problems such as sensitivity, freedom of expression on the Internet and protection, priority issues in my view.
At the present time I think it is vital - and I will end here, Madam President - that we make global issues compatible with local issues. I believe that this is a priority, and so the posture set out in the resolution we will be adopting today is relevant: I trust it will be sufficient incentive for the Commission to continue to include these priorities in its political agenda.
(NL)Madam President, I was not in Rio, but I was at the first conference in Athens, and there I saw the importance of the formula of the forum. In this forum stakeholders can explore together the limits that are very important and that will probably be applied in global relations later and also translated into EU regulations.
There are some quite difficult issues behind this dialogue. I am thinking of the domain names, the icon and the American influence on this. The idea behind it is that we feel that it is extremely important that the world wide web should continue to have a genuinely global, unambiguous approach. That is why it is important to see that signals from this debate reappear again in the new approach to the icon and that the ideas of partners are taken on board.
Madam President, I would like to throw some light on one particular aspect today. I very much support a European forum, a European interpretation of the forum for internet governance for the future, ideally before the 2009 elections. What we have to do is to make sure that we also bring our national parliaments on board in the debates. From the initiatives in some countries, such as the United Kingdom, you can see that these are live issues; given their importance for the future, for employment and welfare, as well as for freedom of information and participation, it is essential that we bring the national parliaments on board with other stakeholders in a European approach.
I am appealing to the Commission: I read in the files that it does not have enough instruments or funds to support one thing and another, to choose a different line of approach. There is plenty of money. Look in i2010, look in the programmes for research, etc. I would really like to a very generous position to be adopted in order to establish the European view of these problems even more clearly before the 2009 elections.
(SK) Thank you, Madam Chairman, for giving me the opportunity to contribute to this interesting debate.
I strongly support the idea to establish forums on Internet governance with the participation of Members of the European Parliament. The Internet is today an unavoidable component of the life of European citizens regardless of their age. However, in disadvantaged regions it is almost impossible to get a fast Internet connection. With envy I often watch advertisements in our Slovak public and private media for Internet with four times the speed and its advantages. Where I live we do not have this advantage and our real options are limited only to local sources with insufficient speed.
Commissioner Kuneva, what can the Commission do to make sure that the disadvantaged regions and the people who live there will not be forgotten, to make sure that these people have an equal opportunity to participate in the digital world?
Madam President, I just wanted to say one thing. I would like to thank Ms Trautmann, who led the delegation to Rio and did it in a very good way. I did not mention that in my first intervention, but I think it is important to state. We all found her to be a very good leader. I would just like that to be noted.
Member of the Commission. - Madam President, let me start with the next steps, which are more concrete. Following the Rio meeting, consultations will be held in Geneva next month to collect views on the outcome of Rio and the preparation for the next meeting in New Delhi. The Commission participates in the advisory group which assists the UN Secretary-General in the preparation of the IGF. As has been our practice since the World Summit on the Information Society, we will of course inform Members of the outcome of this meeting. I would now like to answer some of the specific questions raised by MEPs, starting with Ms Trautmann.
We welcome the fact that Ms Trautmann addressed, in her speech at the opening session, the issue of the 'Internet of Things' and the possibility of bringing this up at the IGF next year. With regard to the second part of Ms Trautmann's speech, regional IGFs have emerged in a number of places, and this appears to be a useful way to focus on questions of internet governance that are of particular importance for a specific region. The Commission strongly supports this idea.
Moving on to Mr Savi, we could not agree more with his statement, and this is why the Commission is committed to the development of the e-application with the broad programmes and legislation.
To Mr Czarnecki, the Commission is committed to all the initiatives on child protection. We promoted the item on the IGF agenda and we are about to propose a renewed programme on child protection on the internet.
To conclude the debate, I have received one motion for a resolution, signed by six political groups, pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.40 a.m. and resumed at 12 noon.)